DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/24/2022 and 08/18/2022 have been considered by the examiner.

Specification
The abstract of the disclosure is objected to because it exceeds the 150-word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Status
Claims 15-31, 33, and 35 are pending, with claims 15-31, 33, and 35 being examined and no claims deemed withdrawn.


Claim Objections
Claim 22 has been amended and so the objection is hereby withdrawn.

Claim Rejections - 35 USC § 112
Claims 22 and 33 have been amended and overcome the 35 U.S.C. 112 rejections. The 35 U.S.C. 112 rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-22, 25-31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. US 20100015614 A1, as cited in Office Action mailed 04/19/2022, hereinafter Beer in view of Dickinson et al. “Automated Capillary Electrophoresis System for Fast Single-Cell Analysis” Anal. Chem. 2013, 85, 4797−4804, hereinafter Dickinson.

Regarding claim 15, Beer discloses a method for detection (Abstract), the method comprising loading a sample containing cells (par 11) on at least one site of a digital microfluidic device (Fig 1) thereby forming a virtual microwell. Immobilizing the cells on the at least one site (par 26) selecting at least one immobilized cell (par 26).
Lysing the at least one selected cell using a laser source (par 53) to produce lysate in a droplet within its corresponding virtual microwell (par 26). Displacing a droplet of liquid to the corresponding virtual microwell for collecting the lysate (par 55). Moving the droplet containing the lysate from the corresponding virtual microwell to a designated site (par 55).
Beer does not disclose inducing adhesion of the cells, wherein the untargeted cells remain adhered on the at least one site after the droplet containing the lysate is moved to the designated site, or that the laser source is a pulsed laser source. 
However, Dickinson is in the analogous art of microfluidic capillary electrophoresis (Abstract) and discloses method having a system (Fig 1A) having an array of cell traps as the at least one site for receiving and inducing cell adhesion (Fig 1B). Dickinson incorporates by reference (p. 4799, col. 1, second full paragraph) Sims et al., “Laser-micropipet combination for single-cell analysis” Anal Chem, 1998. 70(21): p. 4570-7, as cited in IDS filed 06/11/2019, hereinafter Sims. Sims discloses adhering Rat basophilic leukemia (RBL) cells into cell chambers (Sims, p. 4571, col. 1, first paragraph) and a single RBL cell can be lysed (Sims, p. 4574, col. 1, last paragraph) with a commercially available frequency-doubled Q-switched Nd:YAG laser generating a single laser pulse of 10-100 µJ, 5-ns pulse width, 532 nm through a microscope objective and microscope (Sims, p. 4572, col 2, last paragraph – p 4573, col 1, first paragraph). Dickinson further discloses a microscope with computer as a control system controlling a motorized stage for receiving the microfluidic device (p. 4798, col. 2, first full paragraph). Selection of at least one targeted cell to be lysed from the cells adhered to the at least one site (p. 4799, col. 2, last paragraph – p. 4800, col 1, first paragraph), illuminating the at least one selected targeted cell by the pulsed laser source to lyse to produce lysate in a droplet (p. 4799, col. 2, last paragraph – p. 4800, col 1, first paragraph), moving the droplet containing the lysate from the at least one site to an electrophoretic buffer as a designated site (Fig 1A), wherein untargeted cells remained adhered to the at least one site after the droplet containing the lysate is moved to the designated site (p. 4799, col. 2, last paragraph – p. 4800, col 1, first paragraph). The single cell lysis does not increase cell stress level nor inhibit appropriate cellular responses to stimuli prior to cell lysis (p. 4801, col. 2, last paragraph). The robust and fully automated system for serial single-cell capillary electrophoresis provides the ability to examine subpopulation of cells at the single cell level and enable higher throughput measurements (p. 4802, col 2, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beer to incorporate the capillary electrophoresis method of Dickinson. Doing so would provide a robust and fully automated system with a commercially available pulsed laser, an automated and motorized stage, and a site where cells can adhere and be targeted to be lysed without significantly affecting untargeted cells enabling high throughput measurements as recognized by Dickinson.

Regarding claim 16, Beer in view of Dickinson incorporates by reference (Beer, par 25) Srinivasan et al. "An Integrated digital microfluidic lab-on-a-chip for clinical diagnostics on human physiological fluids," Lab Chip , 2004, 4 , 310–315, as cited in Office Action mailed 04/19/2022, hereinafter Srinivasan.
Beer in view of Dickinson discloses all of the limitations of claim 15, wherein the at least one site hydrophilic after protein fouling/adsorption from the sample (Srinivasan, p. 311, second column, fourth full paragraph).

Regarding claim 17, Beer in view of Dickinson discloses all of the limitations of claim 15, further including a step of generating a map of locations of the adhered cells (Dickinson, p. 4798, col. 2, first full paragraph), and wherein the step of selecting the at least one adhered cell includes selecting the at least one cell from the map (Dickinson, p. 4798, col. 2, first full paragraph).

Regarding claim 18, Beer in view of Dickinson discloses all of the limitations of claim 15, further comprising a step of labelling the adhered cells (Beer, par 39).

Regarding claim 19, Beer in view of Dickinson discloses all of the limitations of claim 18, wherein the step of labelling the immobilized cells further comprises fixing the cells (Dickinson, p. 4799, col. 2, second full paragraph).

Regarding claim 20, Beer in view of Dickinson discloses all of the limitations of claim 15, further comprising steps of moving the digital microfluidic device along horizontal axes and a vertical axis for positioning the digital microfluidic device for lysing another at least one selected cell from adhered cells (Dickinson, p. 4799, col. 1, second full paragraph). 
Lysing the other at least one selected cell using the pulsed laser source to produce another lysate within its corresponding virtual microwell (Beer, par 53). Displacing another droplet of liquid to the corresponding virtual microwell for collecting the other lysate (Beer, par 55). Moving the other droplet containing the other lysate from the corresponding virtual microwell to a designated site (Beer, par 55).

Regarding claim 21, Beer in view of Dickinson discloses all of the limitations of claim 15, further comprising a step of introducing the sample containing the cells at an initial site (Beer, Fig 1) and displacing the sample to the at least one site (Beer, par 26).

Regarding claim 22, Beer in view of Dickinson discloses all of the limitations of claim 15, wherein said at least one site is a plurality of sites (Beer, par 26), and including steps of moving of droplets to said plurality of sites (Beer, par 26). Selecting a cell to be lysed at each of said plurality of sites (Beer, par 53). Selecting a first site to illuminate the selected cell at that site (Beer, par 53). Moving of a stage of an imaging system (Dickinson, p. 4798, col. 2, first full paragraph) to move the digital microfluidic device sequentially to bring each of the sites into a field of view of the pulsed laser source to lyse the selected cell to produce lysate at each site (p.4799, col. 1, second full paragraph). Collecting the lysate at each site (Beer, pars 53-55).

Regarding claim 25, Beer in view of Dickinson discloses all of the limitations of claim 15, wherein the pulsed laser source is a nanosecond-pulsed laser  (Sims, p. 4572, col 2, last paragraph – p 4573, col 1, first paragraph).

Regarding claim 26, Beer in view of Dickinson discloses all of the limitations of claim 15, wherein the pulsed laser source is a nanosecond-pulsed laser delivering pulses of at least 1 µJ. (Sims, p. 4572, col 2, last paragraph – p 4573, col 1, first paragraph).

Regarding claim 27, Beer in view of Dickinson discloses all of the limitations of claim 25, wherein the nanosecond-pulsed laser is a Nd-based laser (Sims, p. 4572, last paragraph – p. 4573, first paragraph).

Regarding claim 28, Beer in view of Dickinson discloses all of the limitations of claim 25, wherein the nanosecond-pulsed laser produces a pulsed-laser beam at 532 nm (Sims, p. 4572, last paragraph – p. 4573, first paragraph).

Regarding claim 29, Beer in view of Dickinson discloses all of the limitations of claim 15, wherein the pulsed laser source is a Q-switched laser (Sims, p. 4572, last paragraph – p. 4573, first paragraph).

Regarding claim 30, Beer in view of Dickinson discloses all of the limitations of claim 15, further comprising the step of performing on chip analysis of the lysate at the designated site (Beer, pars 34-35).

Regarding claim 31, Beer in view of Dickinson discloses all of the limitations of claim 30, further comprising the step of collecting the droplet containing the lysate from the designated site for off-chip analysis (Beer, par 35).

Regarding claim 35, Beer in view of Dickinson discloses all of the limitations of claim 15, wherein the at least one site is located on a surface of the digital microfluidic device (Fig 1).
*
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Dickinson as applied to claim 15 above, and further in view of Brown et al. “Sampling Efficiency of a Single-Cell Capillary Electrophoresis System ” Cytometry Part A 71A: 882-888, 2007, hereinafter Brown.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beer in view of Phillips to incorporate the method of translating a microscope stage to target and deliver a laser pulse on a sequence of single cells of Brown. Doing so would allow precise positioning of the sample as recognized by Brown.

Regarding claim 23, Beer in view of Dickinson discloses all of the limitations of claim 22, but does not disclose including calculating a shortest distance travelled by the stage to bring each of the plurality of sites into the field of view of the pulsed laser source sequentially.
However, Brown is in the analogous art of single-cell lysis (Abstract) and discloses a system for lysing cells (Fig 1). A single cell is targeted and a microscope stage is translated to target and deliver a laser pulse on a sequence of single cells (p. 884, section: Laser Lysis, first paragraph). A 3-axis translation stage allows for precise positioning of the sample (p 883, section Capillary Electrophoresis, first paragraph). The microscope stage is translated to target a single cell (p. 884, section: Laser Lysis, first paragraph). Brown further discloses that single cell lysis by laser is rapid and be performed such that single cells can be selected and lysed before stress pathway activation occurs (p 882, section: Single Cell, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try calculating a shortest distance travelled by the stage to bring each of the plurality of sites into the field of view of the pulsed laser source as translation of the stage requires time and so the shortest distance to travel would be the shortest time to translate as it is desirable to select and lyse a cell rapidly before stress pathway activation occurs as recognized by Brown with a reasonable expectation of success.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claim 24, Beer in view of Dickinson discloses all of the limitations of claim 22, but does not disclose including identifying a sequence of selected targeted cells to be lysed to minimize a time to perform the lysing on all selected targeted cells.
However, Brown is in the analogous art of single-cell lysis (Abstract) and discloses a system for lysing cells (Fig 1). A single cell is targeted and a microscope stage is translated to target and deliver a laser pulse on a sequence of single cells (p. 884, section: Laser Lysis, first paragraph). A 3-axis translation stage allows for precise positioning of the sample (p 883, section Capillary Electrophoresis, first paragraph).The microscope stage is translated to target a single cell (p. 884, section: Laser Lysis, first paragraph). Brown further discloses that single cell lysis by laser is rapid and be performed such that single cells can be selected and lysed before stress pathway activation occurs (p 882, section: Single Cell, first paragraph). wherein the at least one selected targeted cell is a plurality of selected targeted cells (Brown, p. 884, section: Laser Lysis, first paragraph). The plurality of selected targeted cells is within a plurality of field of views (Brown, p. 884, section: Laser Lysis, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try identifying a sequence of selected targeted cells to be lysed to minimize a time to perform the lysing on all selected targeted cells as translation of the stage requires time and so the shortest distance to travel would be the shortest time to translate as it is desirable to select and lyse a cell rapidly before stress pathway activation occurs as recognized by Brown with a reasonable expectation of success.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Dickinson as applied to claim 15 above, and further in view of Fan et al. “”Microfluidic digital PCR enables rapid prenatal diagnosis of fetal aneuploidy”, American Journal of Obstetrics and Gynecology Volume 200, Issue 5, May 2009, Pages 543.e1-543.e7, as cited in Office Action mailed 04/19/2022, hereinafter Fan.
Regarding claim 33, Beer in view of Dickinson discloses all of the limitations of claim 15, and that the method can be used for genetic screening (Beer, par 11) and incorporates PCR (Beer, par 32), but does not disclose detecting presence or absence of abnormalities in the fetal analytes for prenatal genetic testing or screening, or detection or diagnosis of a prenatal condition.
However, Fan is in the analogous art of microfluidic diagnosis of a prenatal condition (Title) and discloses that microfluidic PCR can be used for rapid diagnostics of fetal aneuploidy with no risk of product contamination between PCR reactions and are universal and are not dependent on genetic polymorphisms (p 543.e4, third column, first paragraph) and so detects the presence or absence of abnormalities in fetal analytes. The robustness and simplicity of microfluidic PCR make it an attractive tool for rapid prenatal diagnostics (p 543.e6, first column, last paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microfluidic PCR method for detection of Beer in view of Dickinson to incorporate the microfluidic PCR  method for rapid diagnostics of fetal aneuploidy of Fan. Doing so would reduce risk of product contamination between PCR reactions and provide a robust and simplistic tool for rapid prenatal diagnostics as recognized by Fan.

Response to Arguments
Applicant’s argument, see Remarks, pages 6-11, filed 08/18/2022, have been considered, but are moot because the arguments are towards the amended claims and do not apply to the current rejection. Therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Beer in view of Dickinson et al. “Automated Capillary Electrophoresis System for Fast Single-Cell Analysis” Anal. Chem. 2013, 85, 4797−4804, hereinafter Dickinson.
Regarding applicant’s argument that Beer does not disclose adhering cells at the at least one site, wherein untargeted cells remain adhered to the at least one site after the droplet containing the lysate is moved to the designated site is found to be persuasive. 
However, Dickinson is in the analogous art of microfluidic capillary electrophoresis (Abstract) and discloses method having a system (Fig 1A) wherein cells flow in and are loaded into an array of cell traps as the at least one site for receiving and inducing cell adhesion (Fig 1B). Dickinson incorporates by reference (p. 4799, col. 1, second full paragraph) Sims et al., “Laser-micropipet combination for single-cell analysis” Anal Chem, 1998. 70(21): p. 4570-7, as cited in IDS filed 06/11/2019, hereinafter Sims. Sims discloses adhering Rat basophilic leukemia (RBL) cells into cell chambers (Sims, p. 4571, col. 1, first paragraph) and a single RBL cell can be lysed (Sims, p. 4574, col. 1, last paragraph). Selection of at least one targeted cell to be lysed from the cells adhered to the at least one site (p. 4799, col. 2, last paragraph – p. 4800, col 1, first paragraph), illuminating the at least one selected targeted cell by the pulsed laser source to lyse to produce lysate in a droplet (p. 4799, col. 2, last paragraph – p. 4800, col 1, first paragraph), moving the droplet containing the lysate from the at least one site to an electrophoretic buffer as a designated site (Fig 1A), wherein untargeted cells remained adhered to the at least one site after the droplet containing the lysate is moved to the designated site (p. 4799, col. 2, last paragraph – p. 4800, col 1, first paragraph). The single cell lysis does not increase cell stress level nor inhibit appropriate cellular responses to stimuli prior to cell lysis (p. 4801, col. 2, last paragraph). The robust and fully automated system for serial single-cell capillary electrophoresis provides the ability to examine subpopulation of cells at the single cell level and enable higher throughput measurements (p. 4802, col 2, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beer to incorporate the capillary electrophoresis method of Dickinson. Doing so would provide a robust and fully automated system with a commercially available pulsed laser, an automated and motorized stage, and a site where cells can adhere and be targeted to be lysed without significantly affecting untargeted cells enabling high throughput measurements as recognized by Dickinson.




Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jen et al. “Single-Cell Chemical Lysis on Microfluidic Chips with Arrays of Microwells” Sensors 2012, 12, 347-358 discloses a microfluidic device with a plurality of cell trapping sites where cells are received and adhered, the cells are lysed at the single-cell level.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 9:00 - 5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798   

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798